DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
	Please note that the Examiner assigned to this application has changed. Any questions regarding this Office action or previous communications from the Office may be directed to Erin M. Bowers, whose contact information may be found at the end of this document.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Status
The amendment of 01/21/2021 has been entered. Claims 1, 9-18, and 20-25 are pending in this US patent application. Claims 20-21 remain withdrawn from further without traverse in the reply filed on 07/08/2019.
Claims 1, 9-18, and 22-25 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of Applicant’s arguments of 01/21/2021. The argument that Schröfel does not teach or suggest the use of F. diplosiphon or any other cyanobacteria in the biosynthesis of gold nanoparticles has been found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-18, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

F. diplosiphon with increased halotolerance, wherein the gold nanoparticles have particular surface modifications, “and wherein.” It appears that Applicant intended for claim 1 to include at least one additional limitation given the recitation of “and wherein” at the end of the claim, but it cannot be determined what that limitation would be. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Because claims 9-18 and 22-25 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1, 9-18, and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite.

In the interest of compact prosecution, the Examiner has interpreted claim 1 with respect to the prior art as not including the words “and wherein” at the end of the claim.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Lengke (Lengke et al., Langmuir 22: 2780-2787 (2006)), who teaches the synthesis of gold nanoparticles by the cyanobacterium Plectonema boryanum UTEX 485 (see entire document, including page 2780, abstract). However, Lengke does not teach the use of any strain of Fremyella diplosiphon to make the gold nanoparticles. As such, the claims are free of the prior art.

Conclusion
	No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/26/2021